Levin, J.
I would grant reconsideration, and would modify the order denying leave to appeal to make it effective on a date twenty-one days after the entry of the order denying reconsideration. So delaying the effective date would be in accord with the Court’s practice, where the suspension is for less than 120 days and thus the suspension has been automatically stayed pursuant to MCR 9.122(C), of adding to an order denying the lawyer leave to appeal that the automatic stay shall remain in effect until twenty-one days after the effective date of the order denying leave to appeal.